Citation Nr: 0614570	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart 
disability.  

4.  Entitlement to service connection for a heart disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2005, the veteran testified before the 
undersigned at a Travel Board hearing held at the Cheyenne, 
Wyoming RO, from which this appeal was certified to the 
Board.  In view of the Board's finding that new and material 
evidence has been submitted to reopen the claims, the issues 
are as set out on the cover sheet of this decision.  The 
issues of service connection for bilateral hearing loss and a 
heart disability are addressed in the REMAND portion of the 
decision.  The issues are remanded to the RO via the VA 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a September 1970 rating decision, the RO denied 
service connection for bilateral hearing loss and for a heart 
disability (characterized as a heart murmur).  The veteran 
did not perfect an appeal.  

2.  Evidence submitted since the RO's September 1970 rating 
decision as to both service connection issues relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1970 rating decision which denied 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's September 1970 rating decision; thus, the claims of 
service connection for bilateral hearing loss disability and 
a heart disability are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted to the extent that the Board 
is reopening the claim.  As such, any procedural deficiencies 
with regard to reopening the claim are harmless and 
nonprejudicial.  

Analysis

Prior unappealed rating decisions are final.  However, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence has been amended.  This amendment is applicable in 
the this case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In considering whether to 
reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran applied for service connection for bilateral 
hearing loss and a heart disability in February 1970.  In 
conjunction with his claim, his service medical records were 
obtained and he was afforded a VA examination in August 1970.  

In a September 1970 rating decision, service connection for 
bilateral hearing loss was denied on the basis that the 
veteran had hearing loss at induction that was not aggravated 
during service.  A heart disability, characterized as a heart 
murmur, was denied on the basis that the veteran did not have 
organic heart disease during service and did not currently 
have a heart disability on the August 1970 VA examination.  
The veteran submitted a notice of disagreement and a 
statement of the case was issued.  He did not thereafter 
perfect an appeal.  The rating decision became final.  See 38 
U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  With regard to hearing loss, the veteran 
contends that he currently has hearing loss.  He has also 
stated that he had additional inservice duties that exposed 
him to loud noises.  It was also pointed out that his 
separation examination showed hearing loss disability worse 
than on his entrance examination.  The new evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  The veteran has hearing 
loss at entrance, was exposed to loud noises during service, 
and had worse hearing loss readings on audiologic examination 
at separation.  

With regard to a heart disability, the additional evidence 
includes medical records showing that the veteran currently 
has a cardiovascular disability, characterized as coronary 
artery disease, angina, and arterial hypertension.  This new 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claim.  The competent 
medical evidence addresses the prior evidentiary defect that 
there was no current evidence that the veteran had a heart 
disability.  He currently has a heart disability.  

In summary, evidence submitted since the RO's final September 
1970 decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence has been received since the RO's September 1970 
decision; thus, the claims of service connection are 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claims of service connection 
for bilateral hearing loss disability and a heart disability 
is granted.


REMAND

The veteran's claim of service connection for bilateral 
hearing loss disability has been reopened.  As noted, the 
claim was previously denied on the basis that preexisting 
hearing loss defect was not aggravated during service.  

On his entrance examination, an audiogram was conducted which 
showed hearing loss disability.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
N/A
30
LEFT
5
10
0
N/A
55

On separation examination, an audiogram was conducted which 
showed hearing loss disability.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
60
N/A
40
LEFT
5
5
65
N/A
35

On his post-service February 1970 examination, an audiogram 
showed hearing loss disability.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
60
LEFT
5
5
5
N/A/
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

The veteran had hearing loss disability as contemplated under 
38 C.F.R. § 3.385 on each examination.  The question is 
whether his preexisting hearing loss defect was aggravated 
during service and whether he has current hearing loss 
disability related to that inservice hearing loss.  

As to the claim for a heart disability, the veteran's 
entrance examination was negative for any pertinent 
abnormality.  During service, it was noted that the veteran 
had a history of having rheumatic fever in his early teenage 
years.  However, it was determined in October 1966, that he 
had no organic heart disease and no evidence of 
cardiovascular disease.  In April 1969, it was noted that the 
veteran had a history of rheumatic fever with secondary heart 
damage.  On his separation examination, the veteran reported 
that he had experienced pain or pressure in his chest as well 
as palpitation or pounding heart.  Physical examination was 
negative.  

The Board finds that the veteran should be afforded a VA 
examination to determine if any current heart diagnosis is 
related to service.  

VCAA

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Because this 
case is being remanded for substantive matters, the veteran 
should also be notified in the VCAA notice of directives 
regarding a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date in compliance with Dingess/Hartman.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided with VCAA 
notice should include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal in 
compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a VA 
examinations to determine the nature and 
extent of bilateral hearing loss disability 
and a heart disability.  The claims file 
should be reviewed.  All indicated tests 
should be completed.  

With regard to bilateral hearing loss 
disability, the examiner should provide an 
opinion as to whether any preexisting hearing 
loss underwent a permanent increase in 
disability during service.  If so, was the 
increase in disability due to the natural 
progress of the disease.  To the extent 
possible, the examiner should distinguish 
whether there was a permanent increase in 
disability or whether the veteran had a 
temporary or intermittent flare-up of 
preexisting hearing loss disability.  The 
examiner should state whether the underlying 
condition, as contrasted with symptoms, 
worsened during service.  The apparent change 
in the veteran's hearing loss at 2000 Hertz 
should be addressed.  

With regard to the heart, the examiner should 
provide as opinion as to whether it is 
likely, unlikely, or at least as likely as 
not (a 50 percent likelihood or greater) that 
any current heart disorder is related to 
service, to include any heart complaints 
during service.

3.  The claims on appeal should then be 
reviewed in light of all of the evidence of 
record.  If either issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


